DETAILED ACTION
Response to Arguments
Arguments filed 3 February 2021 have been fully considered, but are not persuasive. Applicant charges the Office has failed to provide an explanation as to why Kato, Underkoffler, Wilson, Kitaura, Binder and Cho are analogous are. The Office disagrees. The record is clear as to the why the references are analogous and properly combined under 103 obviousness. As the Board confirmed on 27 March 2020, as shown below:
As to Kato, page 12 of the Patent Board Decision of 27 March 2020 states “Based on our review, the Examiner has set forth a prima facie case of obviousness. We agree with the Examiner in that Trovato and Xu are both directed providing control of a display based on a detected face and Trovato also provides detecting hands. Kato is also directed towards object detection, but Kato further teaches how multiple objects, including hands and faces can be detected accurately. Based on our review of Trovato, Xu, and Kato, nothing in these references precludes their combination.” 
As to Underkoffler, pages 11 and 14 of the Patent Board Decision of 27 March 2020 states: “Based on our review, the Examiner has set forth a prima facie case of obviousness. We agree with the Examiner in that Trovato, Xu, and Underkoffler are each directed towards providing control of a display based on object detection” and “We also agree with the Examiner that the similarities in structure and function between Trovato, Underkoffler, and Appellant’s invention show these reference are analogous”, respectively. 
As to Wilson, pages 24-25 of the Patent Board Decision of 27 March 2020 states: “the Examiner finds that Trovato and Wilson are analogous because both Trovato and Wilson use object detection to control a display… Based on our review, the Examiner has set forth a prima facie case of obviousness.” 
As to Kitaura, the rejection is clear that the primary reference Trovato includes a flat panel display, it does not disclose the display being based on a particular LCD, TFT, FED,CRT, plasma or LED 
As to Binder, pages 20-21 of the Patent Board Decision of 27 March 2020 states: “… the Examiner finds that Appellant has not recognized that the rejection was based on Trovato, Xu, AAPA, and Binder and that Trovato, Xu, and AAPA are all directed towards object detection devices that include a camera and provides communication between the camera and other components of the device. Ans. 15. In this regard, the Examiner further finds that Binder is analogous to the existing combination because Binder is also related to communication, but specifies certain types of communication…Based on our review, the Examiner has set forth a prima facie case of obviousness”
As to Cho, pages 23-24 of the Patent Board decision of 27 March 2020 states: ““…the Examiner finds that Trovato, Xu, and AAPA are all directed towards object detection devices that include a camera and provide communication between the camera and other components of the device. Ans. 16, 17. The Examiner further finds that Cho is analogous to the existing combination because Cho is also related to communication, but specifies certain types of communication…. Based on our review, the Examiner has set forth a prima facie case of obviousness”. 
Further, applicant opines that there was no rationale to combine Xu reference in claims 33, 7, 8-30, 31 and 34. The Office notes, claims 16-29 were not rejected under Xu. As to claims 7-15, each claim limitation is based on the provided rational as to why Trovato would be modified by Xu, with regards to conservation of power. (confirmed in the Board Decision of 27 March 2020 stated on page 6: Based on 
As such, the rejections are maintained as shown in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-15, 25 and 30-31, 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trovato (US 2006.0077153) in view of Xu (US 2007.0126884).
Regarding claim 2, Trovato disclose:
a single enclosure, and in the single enclosure; a display having a screen for visually presenting information; a digital camera for capturing an image in a digital data form; an image processor coupled to the digital camera for receiving the image and for detecting a human face in the image (see Fig. 2; [0013, 0016-0017, 0019, 0032, 0038]; single enclosure with display 2; camera 5; wherein multiple processors are described such that the captured image is processed o identify a human face in the image using one or more software algorithms). 
Trovato is not explicit as to, but Xu disclose:
a second processor and firmware or software executable by the second processor, the second processor being coupled to the image processor and to the display, wherein the second processor is operative to control the illumination level of the screen in response to the detection of, or the absence of, a face in the image (see Fig. 1-2; [0018, 0048, 0050-0051]; processor 112 coupled to display 102, second processor 120 to execute firmware operation to control illumination level of screen in response to detection or absence of face in the image); 
a communication port coupled to the second processor for coupling to a network medium; and a transceiver coupled to the communication port for transmitting serial digital data that comprises the image to, or receiving serial digital data from, the network medium (see Fig. 2, 4; communication port 
a single enclosure that houses the display, the digital camera, the image and second processors, the communication port, and the transceiver (see [0013]; digital camera; image processor 112; second processor 120, communication port between 104 and 120; transceiver 108, embedded in display).
Therefore, it would have been obvious at the time of the invention to combine the known techniques of Xu to that of Trovato to provide control of the illumination level of the display in response to the detection or absence of a face in the captured image, in a compact design, which predictably conserves power and adds further user control while avoiding the physical touch of the display ([0006]).
Regarding claim 33, the rejection of claim 32 is incorporated herein. Xu further disclose:
transceiver is coupled to the digital camera for transmitting the image over the network medium (see Fig. 2,4; image transmitted over network medium from camera (via transceiver 108)). 
Regarding claim 3, the rejection of claim 2 is incorporated herein. Trovato further disclose:
the display and the digital camera are mechanically fixed to the single enclosure (see Fig. 2)
Regarding claim 4, the rejection of claim 3 is incorporated herein. Trovato further disclose:
wherein the digital camera is positioned in a fixed position relative to the screen such that the image captured by the digital camera is of a scene facing the screen (see Fig. 2)
Regarding claim 5, the rejection of claim 2 is incorporated herein. Trovato further disclose:
the display and the digital camera are mechanically attached to, and movable with, the single enclosure (see Fig. 2)
Regarding claim 6, the rejection of claim 5 is incorporated herein. Trovato further disclose:
aid digital camera has a center line of sight and the screen has a center line of sight that is parallel to the center line of sight of the digital camera so that the image captured is substantially of a scene facing the screen (see Fig. 2). 
Regarding claim 7, the rejection of claim 2 is incorporated herein. Xu further disclose:
wherein part or all of the screen is blanked in response to the detection of, or the absence of, a face in the image (see [0048]).
Regarding claim 8 the rejection of claim 7 is incorporated herein. Xu further disclose:
all of the screen is blanked in response to the detection of, or the absence of, a face in the image (see [0048]).
Regarding claim 9, the rejection of claim 8 is incorporated herein. Xu further disclose:
the screen is blanked by stopping the supply of power to the display (see [0048]).
Regarding claim 10, the rejection of claim 2 is incorporated herein. Xu further disclose:
the illumination level of the screen is controlled in response to the detection of a face in the image (see [0048, 0050]; when determined there is a view, command to change illumination).
Regarding claim 11, the rejection of claim 10 is incorporated herein. Xu further disclose:
a first timer coupled to the second processor for signaling a first time period, wherein the illumination level of the screen is controlled in response to the detection of a face in the image during the first time period (see [0048]; where first timer is time period in which face leaves, then is detected again, so the energy saving mode is not entered at that time, thus preventing the illumination lower and/or power off).
Regarding claim 12, the rejection of claim 10 is incorporated herein. Xu further disclose:
comprising a first timer coupled to the second processor for signaling a first time period, wherein the illumination level of the screen is controlled in response to the absence of a face in the image after the face has been detected during the first time period (see [0048]; where the absence of a face in the first time period of the illumination of the display begins to dim).
Regarding claim 13, the rejection of claim 12 is incorporated herein. Xu further disclose:

Regarding claim 14, the rejection of claim 2 is incorporated herein. Xu further disclose:
the illumination level of the screen is controlled in response to the absence of a face in the image (see [0048])
Regarding claim 15, the rejection of claim 14 is incorporated herein. Xu further disclose:
a first timer coupled to the processor for signaling a first time period, wherein the illumination level of the screen is controlled in response to the absence of a face in the image during the first time period (see [0048])
Regarding claim 25, the rejection of claim 2 is incorporated herein. Xu further disclose:
the device consists of, is part of, or comprises, a television set operative to receive and display television channels on the screen (see abstract; [0043]). 
Regarding claim 30, the rejection of claim 2 is incorporated herein. Xu further disclose:	the device is further operative to respond to the location of the human face in the image (see [0048]).
Regarding claim 31, the rejection of claim 2 is incorporated herein. Trovato and Xu further disclose:
the image processor consists of, or comprises, a non-transitory computer readable medium storing an image processing algorithm for detecting the human face in the captured image (see [0017, 
Regarding claim 34, the rejection of claim 2 is incorporated herein. Xu further disclose:
transceiver is coupled to the display for receiving the serial digital data from the network medium (see Fig. 3, 4; transceiver 108 received data from network medium is also coupled to display 102). 


Claim 16-20 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trovato (US 2006.0077153) in view of Xu (US 2007.0126884) in further view of Kato (US 2005.0084141).
Regarding claim 16, the rejection of claim 2 is incorporated herein. While Trovato at [0013, 0025, 0054] disclose a multitude of detectable objects, it is not explicit  as to, but Kato disclose:
the device is further operative for detecting an element in the image in addition to the human face (see [0017, 0022]; hand and face detection). 
Therefore, it would have been obvious at the time of the invention to combine the known techniques of Kato to that of the combination of Trovato and Xu to provide an additional element to the human face (hand) which predictably aids in increasing the accuracy of detection for the device ([0006]). 
Regarding claim 17, the rejection of claim 16 is incorporated herein. While Kato detects multiple images in addition to the human face, Xu provides the requisite detection or absence of an element in the image to control the illumination level of the display (see [0039, 0043] detecting multiple objects [0048] for controlling the illumination level
Regarding claim 18, the rejection of claim 16 is incorporated herein. Kato further disclose:
the element is a body part (see Fig. 3a,b [0017]).
Regarding claim 19, the rejection of claim 18 is incorporated herein. Kato further disclose:
the body part is a human hand (see Fig. 3a,b [0017]).
Regarding claim 20, the rejection of claim 19 is incorporated herein. Kato further disclose:
the element is a hand gesture (see Fig. 3a,b [0024-0025]; see also Trovato [0054]; hand gesture (movement)).
Regarding claim 22, the rejection of claim 16 is incorporated herein. Kato further disclose:
the device is further operative to respond to the detection of the element in a region of the image bearing a predetermined relation to the location of the human face in the image (see [0017, 0022]; Fig. 3a,b).

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trovato (US 2006.0077153) in view of Xu (US 2007.0126884)  and Kato, in further view of Underkoffler (US 7/598.942).
Regarding claim 21, the rejection of claim 20 is incorporated herein. While Trovato and Kato specifically use hand detection at [0054] and [0022, 0017], respectively, Trovato, Xu and Kato are not explicit as to, but Underkoffler disclose:
the hand gesture consists of one of: extending a single finger; extending multiple fingers; and extending all fingers of one hand (see Fig. 3; col. 2, ln . 44-47)
Therefore, it would have been obvious at the time of the invention to combine the known techniques of Underkoffler to that of the combination of Trovato and Xu and Kato to provide hand gestures of different fingers, which predictably increases versatility of the device by providing an increased number of recognized inputs.


Claim 23, 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trovato (US 2006.0077153) in view of Xu (US 2007.0126884) in further view of Wilson (US 2004.0189720).
Regarding claim 23, the rejection of claim 2 is incorporated herein. Trovato and Xu are not explicit as to, but Wilson, an analogous art disclose:
the device is hand-held (see [0102]; provides the ability to use image capture/detection input in a handheld/mobile device).
Therefore, it would have been obvious at the time of the invention to combine the known techniques of Wilson to that of the combination of Trovato and Xu to provide a handheld device to accomplish the image detection and power conservation techniques of the combination of Trovato and Xu, which predictably increases the versatility of the system by providing a compact and portable device that is able to control the display according to the user detect. 
Regarding claim 26, the rejection of claim 2 is incorporated herein. Trovato and Xu are not explicit as to, but Wilson, an analogous art disclose:
the device consists of, is part of, or comprises, a personal computer (see [0102]; provides the ability to use image capture/detection input in a personal computer (e.g., laptop)).
Therefore, it would have been obvious at the time of the invention to combine the known techniques of Wilson to that of the combination of Trovato and Xu to provide a portable device such as a personal computer (laptop) to accomplish the image detection and power conservation techniques of the combination of Trovato and Xu, which predictably increases the versatility of the system by providing a compact and portable device that is able to control the display according to the user detect. 
Regarding claim 27, the rejection of claim 2 is incorporated herein. Trovato and Xu are not explicit as to, but Wilson, an analogous art disclose:

Therefore, it would have been obvious at the time of the invention to combine the known techniques of Wilson to that of the combination of Trovato and Xu to provide a portable device such as a handheld personal computer (cellphone) to accomplish the image detection and power conservation techniques of the combination of Trovato and Xu, which predictably increases the versatility of the system by providing a compact and portable device that is able to control the display according to the user detect. 


Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trovato (US 2006.0077153) in view of Xu (US 2007.0126884) in further view of Kitaura (US 2007.0132728).
Regarding claim 24, the rejection of claim 2 is incorporated herein. Trovato and Xu are note explicit as to, but Kitaura disclose:
display is a flat-panel display and is based on LCD (Liquid Crystal Display), '1F (Thin-Film Transistor), FED (Field Emission Display), CRT (Cathode Ray Tube), plasma, or LED (Light Emitting Diode) technology (see [0088]). 
While the primary reference Trovato includes a flat panel display, it does not disclose the display being based on a particular LCD, TFT, FED,CRT, plasma or LED technology, however, Kitaura discloses a flat panel display at [0008] which may be a CRT, LCD, plasma or the like. Since each individual element are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not any individual element or function but in the very combination itself - that is in the substitution of the flat panel display type of Kitaura for the flat panel display of Trovato. . 

Claim 28-29, 35, 45, 50-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trovato (US 2006.0077153) in view of Xu (US 2007.0126884) in further view of Applicant’s Admitted Prior Art (AAPA).
Regarding claim 28, the rejection of claim 2 is incorporated herein. Trovato and Xu are note explicit as to, but AAPA disclose:
the digital camera comprises: an optical lens for focusing received light, the lens being mechanically oriented to guide the image; a photosensitive image sensor array disposed approximately at an image focal point plane of the optical lens for capturing the image and producing an analog signal representing the image; and an analog-to-digital (A/D) converter coupled to the image sensor array for converting the analog signal to a digital data representation of the image (see Fig. 7; [0111-0113]; sensor 72, lens 71; analog signal; a/d converter). 
While the primary references Trovato and Xu includes a digital camera 5 and 110, respectively,  it does not disclose the specifics of the camera to include the above lens, image sensor, a/d converter, etc. and operability associated therewith, however, AAPA at [0111-0113] and Fig. 7 discloses such. Since each individual element are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not any individual element or function but in the very combination itself - that is in the substitution of the digital camera of AAPA for that of Xu and Trovato. Thus the simple substation of one known element of the other producing a predictable result renders the claim obvious. 
Regarding claim 29, the rejection of claim 28 is incorporated herein. AAPA further disclose:

Regarding claim 35, the rejection of claim 2 is incorporated herein. Trovato and Xu are note explicit as to, but AAPA disclose:
the communication port is an antenna for over-the-air radio-frequency communication, and wherein the transceiver is a wireless transceiver (see Fig. 7; [0114]; transceiver 75).
While the primary references Trovato and Xu includes a digital camera 5 and 110, respectively,  it does not disclose the specifics of the camera to have an antenna for wireless communication and the operability of the camera therewith, however, AAPA at [0114] and Fig. 7 discloses such. Since each individual element are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not any individual element or function but in the very combination itself - that is in the substitution of the digital camera of AAPA for that of Xu and Trovato. Thus the simple substation of one known element of the other producing a predictable result renders the claim obvious. 
Regarding claim 45, the rejection of claim 2 is incorporated herein. Trovato and Xu are note explicit as to, but AAPA disclose:
the network medium is a cable, the communication port is a connector for connecting to the cable, and the transceiver is a wired transceiver (see Fig. 7; [0114]; wired cable).
While the primary references Trovato and Xu includes a digital camera 5 and 110, respectively,  it does not disclose the specifics of the camera to have wired cable and wired transceiver for communication and the operability of the camera therewith, however, AAPA at [0114] and Fig. 7 discloses such. Since each individual element are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not any individual element or function but in the very combination itself - that is in the substitution of the digital camera of AAPA for 
Regarding claim 50, the rejection of claim 45 is incorporated herein. AAPA further disclose:
the cable is connectable to simultaneously carry a DC or AC power signal (see [0116]). 
Regarding claim 51, the rejection of claim 50 is incorporated herein. AAPA further disclose:
the device is further operative to output at least part of the power signal carried over the cable (see [0114, 0116]). 
Regarding claim 52, the rejection of claim 50 is incorporated herein. AAPA further disclose:
device is further operative to at least in part be powered from the power signal. (see [0114, 0116]; where camera is part of the device). 

Claim 36-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trovato (US 2006.0077153) in view of Xu (US 2007.0126884) in further view of AAPA and even further view of Binder ( US 2007.0173202).
Regarding claim 36, the rejection of claim 35 is incorporated herein. Trovato, Xu and AAPA are not explicit as to, but Binder disclose:
the communication port is an antenna for over-the-air radio-frequency communication, and wherein the transceiver is a wireless transceiver (see [0191-0195]).
 Therefore, it would have been obvious at the time of the invention to combine the known techniques of Binder to that of the combination of Trovato and Xu and AAPA to provide wireless capabilities of AAPA to incorporate the over the air radio by increasing the versatility of the device for reducing the need for wired components. 
Regarding claim 37, the rejection of claim 36 is incorporated herein. Binder further disclose:
the license-free frequency band is an ISM band (see [0191-0195]).
Regarding claim 38, the rejection of claim 37 is incorporated herein. Binder further disclose:
the ISM band is 5 GHz or 2.4 GHz (see [0191-0195]).
Regarding claim 39, the rejection of claim 36 is incorporated herein. Trovato, Xu and AAPA are not explicit as to, but Binder disclose:
wherein the over-the-air radio- frequency communication takes place in a Wireless Personal Area Network (WPAN), wherein the antenna is a WPAN antenna, and wherein the wireless transceiver is a WPAN transceiver (see [0191-0195]). 
Therefore, it would have been obvious at the time of the invention to combine the known techniques of Binder to that of the combination of Trovato and Xu and AAPA to provide wireless capabilities of AAPA to incorporate the over the air radio by increasing the versatility of the device for reducing the need for wired components. 
Regarding claim 40, the rejection of claim 39 is incorporated herein. Binder further disclose:
the over-the-air radio- frequency communication uses a license-free frequency band. (see [0043]).
Regarding claim 41, the rejection of claim 35 is incorporated herein. Trovato, Xu and AAPA are not explicit as to, but Binder disclose:
wherein the over-the-air radio- frequency communication takes place over a Wireless Local Area Network (WLAN), wherein the antenna is a WLAN antenna, and wherein the wireless transceiver is a WLAN transceiver (see [033, 043]).
Therefore, it would have been obvious at the time of the invention to combine the known techniques of Binder to that of the combination of Trovato and Xu and AAPA to provide wireless capabilities of AAPA to incorporate the over the air radio by increasing the versatility of the device for reducing the need for wired components. 
Regarding claim 42, the rejection of claim 41 is incorporated herein. Binder further disclose:

Regarding claim 43, the rejection of claim 35 is incorporated herein. Trovato, Xu and AAPA are not explicit as to, but Binder disclose:
the over-the-air radio- frequency communication is a cellular communication, wherein the antenna is a cellular antenna, and wherein the wireless transceiver is a cellular transceiver.. (see [0348]).
Therefore, it would have been obvious at the time of the invention to combine the known techniques of Binder to that of the combination of Trovato and Xu and AAPA to provide wireless capabilities of AAPA to incorporate the over the air radio by increasing the versatility of the device for reducing the need for wired components. 
Regarding claim 44, the rejection of claim 43 is incorporated herein. Binder further disclose:
the cellular communication is according to, or based on, GSM (Global System for Mobile Communications), GPRS (General Packet Radio Service), CDMA (Code Division Multiple Access), EDGE (Enhanced Data Rates for GSM Evolution), 3GSM, DECT (Digital Enhanced Cordless Telecommunications), Digital AMPS, or iDEN (Integrated Digital Enhanced Network) (see [0348]). 


Claim 47-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trovato (US 2006.0077153) in view of Xu (US 2007.0126884) and AAPA in further view of Cho (US 2006.067367).
Regarding claim 47, the rejection of claim 45 is incorporated herein. Trovato, Xu and while AAPA discloses a wired connection, are not explicit as to, but Cho disclose:
the cable is operative for use in a Local Area Network (LAN), wherein the connector is a LAN connector, and wherein the wired transceiver is a LAN transceiver. (see [0005]).

Regarding claim 48, the rejection of claim 47 is incorporated herein. Cho further disclose:
the LAN is Ethernet based, and is according to, or based on, IEEE 802.3-2008 standard (see [0005]). 
Regarding claim 49, the rejection of claim 48 is incorporated herein. Cho further disclose:
the cable is based on twisted-pair copper wire cables, and wherein the LAN transceiver is according to, or based on, IOBase-T, 10OBase-TX, or 1000Base-T, and wherein the LAN connector is RJ-45 type (see [0005]). 


Claim 46 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trovato (US 2006.0077153) in view of Xu (US 2007.0126884) and AAPA in view of Wilson.
Regarding claim 46, the rejection of claim 45 is incorporated herein. Trovato, Xu and AAPA are note explicit as to, but Wilson disclose:
the cable is a USB (Universal Serial Bus) cable, the connector is a USB connector, and the wired transceiver is a USB transceiver (see [0107]).
While a primary references AAPA includes camera with a wired connector, transceiver and cable, it does not disclose the specifics of the camera to have wired cable and wired transceiver for communication and the operability of the camera therewith, however, [0107] of Wilson discloses such. Since each individual element are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not any individual element or function but in 
Regarding claim 53, the rejection of claim 50 is incorporated herein. Trovato, Xu and AAPA are note explicit as to, but Wilson disclose:
the power signal is carried over dedicated wires in the cable, and wherein the wires are distinct from wires in the cable carrying the serial digital data (see [0107]; USB cable).
While a primary references AAPA includes camera with a wired connector, that can carry power and data, it does not disclose the specifics of the camera to have the wired cable with dedicated wires for each and the operability of the camera therewith, however, [0107] of Wilson discloses such. Since each individual element are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not any indusial element or function but in the very combination itself - that is in the substitution of the USB network connector and transceiver of Wilson to that of Xu and Trovato and AAPA. Thus the simple substation of one known element of the other producing a predictable result renders the claim obvious. 


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BUKOWSKI/
Primary Examiner, Art Unit 2621